COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00443-CR


RYAN GARCIA                                                         APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 1285699R

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Ryan Garcia attempts to appeal from a judgment convicting him

of burglary of a habitation with intent to commit a felony. On November 24, 2015,

we notified Garcia of our concern that we may not have jurisdiction over this

appeal because the notice of appeal was not timely filed—the trial court imposed

Garcia’s sentence on November 30, 2012, but Garcia did not file his notice of


      1
       See Tex. R. App. P. 47.4.
appeal until November 17, 2015. See Tex. R. App. P. 26.2(a). We informed

Garcia that the appeal was subject to dismissal unless he or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal.

See Tex. R. App. P. 44.3. We have not received a response. Therefore, we

dismiss this appeal for want of jurisdiction.2 See Tex. R. App. P. 43.2(f).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 25, 2016




      2
         The court of criminal appeals granted Garcia permission to file an out-of-
time appeal in trial cause no. 1285698R (appellate cause no. 02-15-00442-CR),
but it did not grant Garcia permission to file an out-of-time appeal in this cause.


                                         2